Case 5:19-cv-00159-TBR-LLK Document 22-1 Filed 09/11/20 Page 1 of 1 PageID #: 75




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

  GRANITE STATE INSURANCE COMPANY,                                Case 5:19-cv-00159-TBR
  as subrogee of Paducah Shooter’s Supply, Inc.,

  Plaintiff,

  v.

  HP COMPUTING AND PRINTING, INC.,
  a/k/a HP, INC,,

  Defendant.


                PROPOSED ORDER TO AMEND SCHEDULING ORDER


         IT IS HEREBY ORDERED that the Joint Motion to Amend the Scheduling Order is

 GRANTED and the Amendments made to the Court’s Scheduling Order is as follows:

                                                       Current         Proposed

                Deadline for Plaintiff Experts         9/22/20         1/22/20

                Deadline for Defendant Experts         10/22/20        2/22/21

                Discovery Cutoff                       12/22/20        4/22/21

                Dispositive Motions                    1/22/21         5/22/21

                Witness/Exhibit List                   4/16/21         8/16/21

                Final Pretrial                         5/14/21         *to be set by Court

                Trial                                  6/7/21          *to be set by Court

         IT IS SO ORDERED.

 Date: _______________________                     _________________________________
                                                        United States District Judge
